Exhibit EMPLOYMENT AGREEMENT AGREEMENT made as of the 16th day of December, 2008, between UST Inc., a Delaware corporation (the “Company”) and Richard A. Kohlberger(the “Executive”). The Company wishes to employ the Executive as a Senior Vice President of the Company. The Board of Directors of the Company (the “Board”) desires to provide for the employment of the Executive as a member of the management of the Company, in the best interest of the Company.The Executive is willing to commit himself to service the Company, on the terms and conditions herein provided. In order to effect the foregoing, the Company and the Executive wish to enter into an Employment Agreement on the terms and conditions set forth below.Accordingly, in consideration of the promises and the respective covenants and agreements of the parties herein contained, and intending to be legally bound hereby, the parties hereto agree to the terms set out below. The Executive has an existing employment agreement with the Company (“Existing Agreement”), dated June 30, 2000 (the “Original Effective Date”). This Agreement amends and restates the Existing Agreement, effective December 16, 2008, in order to evidence formal compliance with section 409A of the Internal Revenue Code of 1986, as amended, and the guidance thereunder (the “Code”). 1.
